DETAILED ACTION
This action is responsive to the following communications: the Application filed on March 20, 2020.
Claims 1-15 are presented for Examination. Claims 1, 6, and 7 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7 recites the limitation of “an error detector” in line 10, which renders the claim indefinite and vague. Because, specifications does not show clearly and exactly what an error detector is and how it is implemented to detect an error state.


Since the independent claim 7 is rejected under 35 U.S.C. 112(b) and hence the dependents claims of 7 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20140217934 A1).
Regarding independent claim 1, Suzuki discloses that a power-supply apparatus (Fig. 2), comprising:
a connector (Fig.2:21-24 and 31-34) configured to removably ([0019]) connect to an electric working machine, the electric working machine including:
a motor (Fig.2:2) configured to generate a driving force by receiving an electric power; and
a tool ([0081]; “drill”) configured to be driven by the driving force generated by the motor;

a trigger detector (Fig.2: 36-38) configured to detect a state of a trigger switch of the electric working machine; and
a signal outputter (Fig. 2: 13) configured, in response to (i) the connection detector detecting connection of the electric working machine to the power-supply apparatus, and also to (ii) the trigger detector (Fig. 2: 36-38) detecting an ON state of the trigger switch, to output a discharge prohibition signal (Fig. 2: 12; output from 12) to the electric working machine until an OFF state of the trigger switch is detected once by the trigger detector, the discharge prohibition signal prohibiting supply of the electric power to the motor ([0090]).

Regarding claim 2,   Suzuki discloses that wherein the connection detector is configured, in response to input of an operation signal of the trigger switch from the electric working machine, to detect connection of the electric working machine to the power-supply apparatus, and wherein the trigger detector is configured, in response to input of the operation signal, to detect the ON state of the trigger switch ([0090]).


Regarding claim 3, Suzuki discloses that wherein the signal outputter (Fig.2: 13) is configured, in response to the trigger detector detecting the OFF state of the trigger switch once, to shift to a detection waiting state, the signal outputter being configured to  When the user pulls the trigger slightly, the main switch 4 is turned on to thereby electrically conduct a current path between the positive terminal 31 and the motor 2” ).

Regarding claim 4, Suzuki discloses that a discharge determiner configured, in response to the trigger detector (i) detecting the OFF state of the trigger switch once and then (ii) detecting the ON state of the trigger switch, to determine whether the power-supply apparatus is in a dischargeable state ([0153] “The second control unit included in the battery pack may be configured to be also equipped with an overcurrent detection function, an overload detection function, an overdischarge detection function”).

Regarding claim 5, Suzuki discloses that at least one battery pack (Fig. 2: 16); a main body (Fig. 2: 18) configured such that the at least one battery pack is attached thereto; and an adapter configured to be removably attached to the main body, the adapter being configured to be removably connected to the electric working machine ([0019]), wherein the dischargeable state is a state in which (i) the adapter is attached to the main body and also (ii) a discharge permission signal is output from the at least one battery pack, the discharge permission signal permitting output of the electric power from the at least one battery pack ([0153]).

Regarding independent claim 6, Suzuki discloses that an electric working machine system (Fig. 2), comprising:
 an electric working machine ([0081]; “drill”); and 
a power-supply apparatus (Fig. 2) configured to supply an electric power to the 
 the electric working machine including: 
a trigger switch (Fig. 2: 4) configured to be operated by a user; 
a motor (Fig. 2:2 ); and 
a tool ([0081]; “drill”) configured to be driven by a driving force generated by the motor (2), the power-supply apparatus including: 
a connection detector (Fig. 2: 27) configured, in response to start of output of the electric power, to detect connection of the electric working machine to the power-supply apparatus; 
a trigger detector (Fig. 2: 36-38) configured to detect a state of the trigger switch; and 
a signal outputter (Fig. 2: 13)  configured, in response to (i) the connection detector detecting connection of the electric working machine to the power-supply apparatus, and also to (ii) the trigger detector (Fig. 2: 36-38) detecting an ON state of the trigger switch, to output a discharge prohibition signal (Fig. 2: 12; output from 12) to the electric working machine until an OFF state of the trigger switch is detected once by the trigger detector, the discharge prohibition signal prohibiting supply of the electric power to the motor, 
the motor being configured to stop in response to the electric working machine receiving the discharge prohibition signal ([0090]).

Allowable Subject Matter

Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846